DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                             ERIC WATKINS,
                               Appellant,

                                   v.

   NICHOLAS DA SUITE, M.D., and NEUROLOGY, DIAGNOSTICS &
                 APPLIED SOLUTIONS, INC.,
                           Appellee.

                             No. 4D20-2490

                         [November 18, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michele Towbin Singer, Judge; L.T. Case No. CACE19-
25843.

  Eric Watkins, Sunrise, pro se.

  Karissa L. Owens of Rissman, Barrett, Hurt, Donahue, McLain &
Mangan, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.